DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/US2016/030075, filed 04/29/2016, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/155,175, filed 04/30/2015.

Information Disclosure Statement
The information disclosure statements (IDS) filed 03/08/2021 and 01/07/2022 has been considered, initialed and is attached hereto.

Status of the Claims
Claims 1, 12, 16-19, 21 and 31-36 are pending; claims 1, 12, 18, 31 and 33-35 are amended; claims 18, 19 and 21 are withdrawn; and claims 2-11, 13-15, 20 and 22-30 are canceled. Claims 1, 12, 16, 17 and 31-36 are examined below.

Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 112(a), regarding scope of enablement, is withdrawn. 
The previous rejection of claims under 35 U.S.C. 103 is withdrawn.

Claim Objections
Claim 36 is objected to because of the following informalities:  
Claim 36 recite “chemiluminescent assay” twice, which appears to be a typographical error. Similarly the claim recites both “radioimmunoassay (RIA) and “immunoradiometric assay”, both which appear to represent the same meaning (as such, it appears the recitation of both limitations is a typographical error).
Claim 36 also appears to recite the detection assays as alternatives of a Markush group, see as is suggested by the use of the claim language “the group consisting of”. However, . 
Appropriate correction is required.

New Grounds of rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 16, 17 and 31-33 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Haab US PG Pub No. 2007/0178538A1.
Haab anticipates the claim because Haab teach a method comprising the same steps of contacting a sample with at least anti-clusterin antibody (i.e., one antibody that specifically binds clusterin) and one lectin (WGA), the method comprising detecting complex between the clusterin, the antibody and the lectin (see specifically paras [0139]-[0140] and Table 11). 
	The anti-clusterin antibody of Haab addresses the presently claimed limitation “one or more antibodies or antigen binding fragments thereof that specifically bind clusterin”. 
Further the WGA of Haab addresses the limitation “one or more lectins that specifically bind carbohydrate moieties of kidney specific clusterin”, see specifically Haab is teach a lectin species that is one of the alternatively listed species described in the claims as having the recited 
Regarding the limitations at the preamble, namely indicating that the method is “a method of detecting kidney specific clusterin” and at the body of the claim reciting “and detecting complexes of kidney specific clusterin, …”, in the instant case, the clusterin detected by Haab is clusterin that binds both anti-clusterin antibody (antibody that specifically binds clusterin) and binds WGA, which Applicant identifies as lectin that specifically binds carbohydrate moieties of kidney specific clusterin. Haab at table 11 reports there is binding, i.e., Haab is detecting clusterin. The clusterin of Haab (the detected analyte) is structurally indistinguishable from that presently claimed. 
See further, at page 7 of the originally filed specification, Applicant identifies “kidney specific clusterin” or “kidney specific clusterin isoform” is clusterin produced in the renal system (i.e., kidneys, ureters, urethra, and the bladder) that can be present in the renal system, including urine.” Applicant at page 7 further indicates “Small amounts of kidney specific clusterin, however, can leak into the blood, serum, or plasma.”. Based on Applicant’s statements in the originally filed specification, kidney specific clusterin can be present and detectable in samples including serum (the sample of Haab is a serum sample).
As such, Applicant’s originally filed specification supports that at least some kidney specific clusterin is/can be present and detectable in samples derived from a patient’s blood. Since Haab is teaching clusterin that binds both antibody specific for clusterin and that binds the lectin WGA, Haab is necessarily detecting clusterin in serum that reads on Applicant’s definition of “kidney specific clusterin”.
For these reasons, Haab anticipates the claimed method.

Regarding claim 16, Haab is teaching antibody specific for clusterin (see MAB1062 anti-clusterin (apolipoprotein J, Apo J), antibody that binds clusterin (i.e., antibody that binds plasma, serum, recombinant, kidney or MDSCK derived clusterin).
Regarding claim 17, Haab is teaching detection of clusterin that meets Applicant’s definition of “kidney specific clusterin”, Haab teaching from patient’s that are human.
Regarding claim 31, Haab teach the method comprising the steps as claimed, namely contacting a sample with clusterin antibody and lectin that specifically bind to one or more carbohydrate moieties of clusterin; see specifically as discussed above, Haab is teaching the same species that Applicant identifies as having these binding properties, namely WGA. 
Regarding the limitations at the preamble, that the method is a method “of improving detecting of clusterin and clusterin isoforms comprising…”. Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
In the present case, the statements in the preamble do not provide antecedent basis for terms in the body of the claims with regarding to “improving detection of clusterin and clusterin isoforms”.  The claims do not include any active method steps in which detection is “improved” for example. For these reasons, the preamble is reasonably interpreted as simply referring to the intended use of the recited method. There are no limitations that distinguish the claimed method from the prior art. As discussed in detail previously above, Haab is teaching the same active 
Regarding claim 32, see Haab as cited previously above, Haab is teaching antibody (anti-clusterin antibody) that is immobilized to a support (see antibodies spotted on a microarray support, para [0016]).
Regarding claim 33, see ad discussed previously above, Haab teach detectably labeled lectin reagent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-36 is rejected under 35 U.S.C. 103 as being unpatentable over Haab in view of Urakami et al., US PG Pub No. 2011/0065197A1.
Haab is teaching detection using a sandwich binding format, in particular capture antibody which binds target and is detected by labeled lectin (see as cited above, and also at Figure 12, Haab show detection using the capture antibody, binding target, detecting glycan structure with biotinylated (biotin labeled) lectin and streptavidin conjugated to a fluorescent detectable label).
Regarding claims 34 and 35, Haab fails to teach wherein the lectin is immobilized at the support, and the antibody is detectably labeled; Haab also fails to teach the method consisting of 
Similarly to Haab, Urakami is similarly disclosing the same assay format, namely binding assay using an antibody for capture and a lectin as the detection reagent (see para [0092]). See Urakami is similarly disclosing detection of a target using a combination of antibody and lectin binding reagents, in particular Urakami indicates various modifications can be made, including immobilization of the antibody or the lectin the microtiter plate (see para [0095], using either of the lectin or the antibody as the labeled detection reagent). Urakami also demonstrate detection by enzyme label (namely lectin-enzyme-linked immunosorbent assay, however, see also para [0095], other known detections can be used, e.g., luminescence, fluorescence, and the like). See para [0048], Urakami similar to Haab teach linking lectin and labeling compound via streptavidin-biotin binding (paras [0048] and [0093]).
Regarding claim 36, it would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the labeling system of Haab for that of Urakami (namely to have substituted the fluorescent label of Haab for that of Urakami) as an obvious matter of a simple substitution of one know labeling scheme for another. In particular the prior art contained the base method as taught by each of Haab, and similarly as in Urakami, relying on capture antibody and a detectably labeled lectin for detection reagent, Haab et al. differs from the claimed invention with respect to claim 36 only by the substitution of detectable label. Both labels (fluorescent and enzyme label) were recognized for 
Similarly, regarding claims 34 and 35, it also would have been obvious to have modified the binding format, such to rely on lectin as capture reagent, and antibody as labeled secondary reagent, for the same reasons as indicated, namely as a simple substitution of reagents because Urakami specifically teach such a modification as a modification that can be made to procedure using these binding reagents for detection of target. One having ordinary skill would have a reasonable expectation of success because like Haab, Urakami is teaching a detection scheme comprising a lectin and antibody, both of which known to bind and detect the target, and because Urakamis supports its feasible that both reagents are capable of immobilization and labeling. 

Response to Arguments
Applicant's arguments filed 07/27/201 have been fully considered but they are not persuasive for the following reasons.

Similarly, arguments specific to the rejection of claims under 35 U.S.C. 112(a) (remarks pages 16-19) are withdrawn. Arguments are moot as the rejection is no longer pending.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641